Citation Nr: 0623759	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-33 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a right forearm 
disability.

Entitlement to service connection for a left shoulder 
disability.

Entitlement to service connection for heartburn.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to April 
1998 and from October 1998 to October 2001.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2002 rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran's current back disability is etiologically 
related to active duty.
 
2.  The veteran's current right knee disability is 
etiologically related to active duty.

3.  The veteran's current right forearm disability is 
etiologically related to active duty.

4.  The veteran's current left shoulder disability is 
etiologically related to active duty.

5.  By letter dated August 22, 2002, the veteran was notified 
of the denial of service connection for heartburn.  

6.  The veteran filed a timely Notice of Disagreement with 
the August 2002 rating decision which denied service 
connection for heartburn.  

7.  On August 27, 2003, the RO mailed a Statement of the Case 
to the veteran addressing the issue of service connection for 
heartburn.  

8.  Thereafter, no Substantive Appeal was received from the 
veteran or his representative on the issue of service 
connection for heartburn before December 2003.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a back 
disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The requirements for service connection for a right knee 
disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R.§ 3.303 (2005).

3.  The requirements for service connection for a right 
forearm strain are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

4.  The requirements for service connection for a left 
shoulder disability are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  A timely Substantive Appeal has not been received with 
respect to the issue of service connection for heartburn.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302, 20.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Heartburn

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notice of 
Disagreements and Substantive Appeals are adequate and 
timely, at any stage in a proceeding before it, regardless of 
whether the agency of original jurisdiction addressed such 
questions.  When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding and their representative, if any, will be 
given notice of the potential jurisdictional defect and 
granted a period of 60 days following the date on which such 
notice is mailed to present written argument and additional 
evidence relevant to jurisdiction and to request a hearing to 
present oral argument on the jurisdictional question.  The 
Board may dismiss any case over which it determines it does 
not have jurisdiction.  See 38 C.F.R. § 20.101(d) (2003).  

The Board notes that by letter dated in April 2006, the 
veteran was informed that the Board would be addressing the 
issue of whether a timely substantive appeal has been 
submitted with respect to the issue of entitlement to service 
connection for heartburn.  The veteran was given a period of 
60 days to present argument and evidence on this issue and 
the opportunity to request a hearing.  The veteran has not 
provided a written response to this letter.  Accordingly, the 
Board will now address whether it has jurisdiction over this 
issue.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

A Substantive Appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statement of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments related to specific items in the Statement of the 
Case and any prior Statements of the Case.  The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202.  

In the present case, the veteran was informed of the denial 
of his claim for service connection for heartburn by letter 
dated in August 2002.  His notice of disagreement with this 
decision was received in February 2003.  

Thereafter, a Statement of the Case addressing this issue was 
mailed to him on August 27, 2003.  At that time, he was 
informed that that he would have to submit a formal appeal to 
continue his appeal and was furnished with a VA Form 9, 
Appeal to Board of Veterans' Appeals.  In September 2003, a 
statement was received from the veteran.  In a cover letter 
submitted with the veteran's statement, the veteran's 
representative requested that the veteran's statement be 
accepted in lieu of a VA Form 9.  Neither the veteran's 
statement nor the statement of his representative indicates 
that the veteran desired to appeal all of the issues 
addressed in the Statement of the Case.  Moreover, neither of 
those statements includes any reference to the veteran's 
claim for service connection for heartburn.  Therefore, 
neither statement constitutes a valid substantive appeal with 
respect to the heartburn issue.  It was not until December 
2003, after the expiration of the time limit for submitting a 
substantive appeal, that any written communication, which 
could be construed as a substantive appeal on the heartburn 
issue, was received from the veteran or his representative.  

Unquestionably, the veteran did not file a valid substantive 
appeal within the required time.  Moreover, he did not 
request an extension of time for filing within the applicable 
time period required by 38 C.F.R. § 20.303, that is, prior to 
the expiration of the time limit for filing a substantive 
appeal.  

Accordingly, the veteran's appeal of the denial of service 
connection for heartburn will be dismissed.  
	



II.  Other Claims

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for his back, 
right knee, right forearm, and left shoulder disabilities.  
Therefore, no further development of the record is required 
with respect to the matters decided herein.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
his back, right knee, right forearm, and left shoulder 
disabilities because they are due to injuries incurred while 
he was serving on active duty.  Service medical records show 
that the veteran was treated in service for all of these 
claimed disabilities.  The veteran's claims for service 
connection for these disabilities were received the day 
following his discharge from service.  In May 2002, 
approximately 7 months following his discharge from service, 
he was afforded a VA examination.  The examiner diagnosed the 
veteran with thoracic spine dextroscoliosis, bilateral 
patellofemoral syndrome, right lateral epicondylitis, and a 
left shoulder strain along with left supraspinatus 
tendonitis.  There is no medical evidence suggesting that any 
of the disabilities originated following the veteran's 
discharge from service.  Therefore, the Board finds the 
preponderance of the evidence establishes the veteran's back, 
right knee, right forearm, and left shoulder disabilities 
originated during active duty.  Accordingly, service 
connection is in order for these disabilities.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disability is 
granted.

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a right forearm 
disability is granted.

Entitlement to service connection for a left shoulder 
disability is granted.

As a timely substantive appeal was not filed, the appeal of 
the denial of service connection for heartburn is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


